 8:20-cv-00036-BCB-CRZ Doc # 81 Filed: 03/05/21 Page 1 of 1 - Page ID # 1134




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TIMOTHY L. ASHFORD, and TIMOTHY
L. ASHFORD, PC LLO,
                                                          8:20CV36
                    Plaintiffs,

       vs.                                                 ORDER

DOUGLAS COUNTY,

                    Defendant.




      IT IS ORDERED that the motion to withdraw filed by Phoebe L. Gydesen
on behalf of Ryan S. Post, as counsel of record for Defendants Marcena
Hendrix and State of Nebraska, (Filing No. 80), is granted. Ryan S. Post shall
no longer receive electronic notice in this case.

      Dated this 5th day of March, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
